Case 2:18-cv-06742-RGK-PJW Document 112 Filed 10/24/19 Page 1 of 2 Page ID #:3554




      NICOLA T. HANNA
  1   United States Attorney
      BRANDON D. FOX
  2   Assistant United States Attorney
      Chief, Criminal Division
  3   STEVEN R. WELK
      Assistant United States Attorney
  4   Chief, Asset Forfeiture Section
      JOHN J. KUCERA (California Bar No. 274184)
  5   Assistant United States Attorney
      Asset Forfeiture Section
  6    Federal Courthouse, 14th Floor
       312 North Spring Street
  7    Los Angeles, California 90012
       Telephone: (213) 894-3391
  8    Facsimile: (213) 894-0142
       E-mail: John.Kucera@usdoj.gov
  9
 10   Attorneys for Plaintiff
      UNITED STATES OF AMERICA
 11
                        IN THE UNITED STATES DISTRICT COURT
 12
 13                        CENTRAL DISTRICT OF CALIFORNIA

 14
       IN THE MATTER OF THE SEIZURE OF:              Case No. 18-CV-06742-RGK (PJW)
 15
       ANY AND ALL FUNDS HELD IN                     NOTICE OF MATERIAL
 16    REPUBLIC BANK OF ARIZONA                      DEVELOPMENT
       ACCOUNT[S] XXXX1889, XXXX2592,
 17    XXXX1938, XXXX2912, AND XXXX2500.
 18
 19         Plaintiff United States of America (the “government”), by and through its
 20   counsel of record, the United States Attorney’s Office for the Central District of
 21   California and Assistant United States Attorney John J. Kucera, hereby file this
 22   Notice of Material Development.
 23         On October 24, 2019, in United States v. Lacey, et al. 2:18-CR-00422-001-
 24   PHX-SMB (D. Ariz.), the Hon. Susan M. Brnovich entered an order denying
 25   Defendants Michael Lacey, James Larkin, Scott Spear, and John Brunst’s Motion
 26   to Dismiss the Indictment in that case (the “Order”).
 27   //
 28
Case 2:18-cv-06742-RGK-PJW Document 112 Filed 10/24/19 Page 2 of 2 Page ID #:3555




 1         The Order addressed at numerous points First Amendment arguments raised
 2   by the moving defendants in their motions to dismiss, certain of which claimants
 3   have asserted, repeated, or referenced in these proceedings.
 4         The Court’s Order is attached as Exhibit A.
 5
      Dated: October 24, 2019               Respectfully submitted,
 6
                                            NICOLA T. HANNA
 7                                          United States Attorney
 8                                          BRANDON D. FOX
                                            Assistant United States Attorney
 9                                          Chief, Criminal Division
10
11                                             /s/ John J. Kucera
                                            JOHN J. KUCERA
12                                          Assistant United States Attorney
13                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
